                          United States District Court
                                 EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION


FEYSAL AYATI-GHAFFARI                             §
                                                  §   Civil Action No. 4:18-CV-483
v.                                                §   (Judge Mazzant/Judge Nowak)
                                                  §
JPMORGAN CHASE BANK, N.A., ET AL.                 §

                         MEMORANDUM OPINION AND ORDER

       Before the Court is Plaintiff’s “Motion & Notice of Motion for Recuse” (“Motion to

Recuse”) (Dkt. #82). Having considered the relevant pleadings, the Court finds Plaintiff’s Motion

to Recuse (Dkt. #82) should be denied.

       Plaintiff filed the instant suit in state court on June 6, 2018, raising claims related to

foreclosure proceedings of the real property located at: 4508 Lone Grove Lane, Plano, Texas 75093

(the “Property”) (Dkt. #1-4). Defendants removed this matter to the Eastern District of Texas on

July 9, 2018 (Dkt. #1). On August 20, 2018, Plaintiff filed an emergency motion seeking to enjoin

foreclosure proceedings on the Property (Dkt. #25). On August 31, 2018, the Magistrate Judge

entered a written Report and Recommendation, recommending that the Court deny “Emergency

Motion for Relief from 9/4/2018 Auction to Properly Plead” (Dkt. #25). The undersigned adopted

the Report’s recommendation to deny Plaintiff’s request for injunctive relief on September 4, 2018

(Dkt. #52).

       On October 18, 2018, the Magistrate Judge ordered two of Plaintiff’s pending cases, Ayati-

Ghaffari v. JP Morgan Chase Bank, NA, et al., No. 4:18-CV-00483 and Ayati-Ghaffari v. JP

Morgan Chase Bank, NA, No. 4:18-CV-00602, to be consolidated (Dkt. #68). On December 12,

2018, the undersigned overruled Plaintiff’s objections to the Magistrate Judge’s October 18, 2018

Order, and ordered the above-mentioned cases to be consolidated (Dkt. #72).
       Plaintiff filed the instant Motion to Recuse on January 7, 2019, seeking to recuse the

undersigned under 28 U.S.C. § 455 (see Dkts. #82; #82-2). As the basis for recusal, pro se Plaintiff

alleges that the undersigned “cannot be an impartial arbiter of these 3 cases” because “he has a

personal knowledge of a disputed fact;” Plaintiff continues “[i]t is not that the [J]udge Amos L.

Mazzant having these 3 cases for the first time front of him” (Dkt. #82-2 at pp. 1–2). Aside from

these statements, the remainder of Plaintiff’s Motion to Recuse merely continues to assert

Plaintiff’s belief that the prior recommendations and/or rulings of the Magistrate Judge, which this

Court properly considered, are erroneous.

       Under § 455, Plaintiff, as the party moving to recuse, bears “a heavy burden of proof” in

showing the Court should recuse. E.g., United States v. Reggie, No. 13-111-SDD-SCR, 2014 WL

1664256, at *2 (M.D. La. Apr. 25, 2014). The statute provides that “[a]ny justice, judge, or

magistrate judge of the United States shall disqualify himself in any proceeding in which his

impartiality might reasonably be questioned.” 28 U.S.C. § 455. The decision whether to recuse

under § 455 is committed to the sound discretion of the Court asked to recuse. See, e.g., Garcia

v. City of Laredo, 702 F.3d 788, 793-94 (5th Cir. 2012); Sensley v. Albritton, 385 F.3d 591, 598

(5th Cir. 2004) (quoting Chitimacha Tribe v. Harry L. Laws Co., 690 F.2d 1157, 1166 (5th Cir.

1982)). The United States Supreme Court has made clear “[t]he recusal inquiry must be made

from the perspective of a reasonable observer who is informed of all the surrounding facts and

circumstances.” Cheney v. U.S. Dist. Court for Dist. of Columbia, 541 U.S. 913, 924 (2004)

(emphases added); see also United States v. Morrison, 833 F.3d 491, 506 (5th Cir. 2016), cert.

denied, 137 S. Ct. 1098 (2017). The Fifth Circuit has interpreted this mandate to mean that

“[courts] ask how things appear to the well-informed, thoughtful and objective observer, rather

than the hypersensitive, cynical, and suspicious person,” while remaining “mindful that an




                                                 2
observer of our judicial system is less likely to credit judges’ impartiality than the judiciary” would

be. United States v. Jordan, 49 F.3d 152, 156-57 (5th Cir. 1995). Indeed, the statute exists to

mandate recusal in cases where it truly appears (or is the case that) the presiding judge cannot

consider the case impartially—not where a litigant’s speculation based on incomplete information

implies concealment and impropriety. See H.R. REP. NO. 93-1453, at 6355 (1974).

       Plaintiff cites as the basis for recusal § 455(b), stating “a judge should recuse himself or

herself in the judge’s relation to one or more of the participants in the case would create a conflict

of interest.” Plaintiff fails to identify any relationship between the undersigned and any participant

in this case. Plaintiff’s citation appears to stem from his statement that the undersigned has

previously or currently presides over one or more of Plaintiff’s cases. This fact alone however

cannot form the basis of a motion to recuse. “[T]rial rulings have a judicial expression rather

than a judicial source” such that “judicial rulings alone almost never constitute a valid basis for a

bias or partiality motion.”     Liteky v. United States, 510 U.S. 540, 545, 555 (1994)

(emphasis in original) (citing United States v. Grinnell, 384 U.S. 563, 583 (1966)). A judge’s

rulings instead “are proper grounds for appeal, not for recusal.” Id. at 555. Moreover, “opinions

formed by the judge on the basis of facts introduced or events occurring in the course of the

current proceedings, or of prior proceedings, do not constitute a basis for a bias or partiality

motion unless they display a deep-seated favoritism or antagonism that would make fair

judgment impossible.” Id. (noting also that this applies to opinions manifested as “judicial

remarks”). The Court finds no basis for recusal in this matter.




                                                  3
.                                       CONCLUSION

          It is therefore ORDERED that Plaintiff’s “Motion & Notice of Motion for Recuse”

    (“Motion to Recuse”) (Dkt. #82) is hereby DENIED.

          IT IS SO ORDERED.
           SIGNED this 5th day of February, 2019.




                                       ___________________________________
                                       AMOS L. MAZZANT
                                       UNITED STATES DISTRICT JUDGE




                                                4
